UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1362


In re: ROBERT NEIL SAMPSON,

                    Petitioner.



              On Petition for Writ of Mandamus. (8:13-cr-00357-RWT-1)


Submitted: August 14, 2018                                        Decided: August 21, 2018


Before TRAXLER, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Neil Sampson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Neil Sampson petitions for a writ of mandamus seeking an order

disqualifying the district court judge presiding over his 28 U.S.C. § 2255 (2012) motion.

We conclude that Sampson is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Sampson’s allegations do not meet these

standards.

      Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2